Exhibit 10.2

(Cash – US)

News Corporation 2005 Long-Term Incentive Plan

PERFORMANCE STOCK UNIT AWARD AGREEMENT

For the FY[—] – FY[—] Performance Cycle

 

Participant:

 

Title:

 

Business Unit:

 

Address:

News Corporation, a Delaware corporation, and its subsidiaries (collectively,
“News Corp”), hereby awards cash settled performance stock units (“PSUs”)
relating to shares of its Class A Common Stock, par value $0.01 per share (the
“NWSA Shares”), to the individual named above as the Participant. The terms and
conditions of this PSU award are set forth in this PSU Award Agreement (the “PSU
Award Agreement”) and in the News Corporation 2005 Long-Term Incentive Plan, as
amended, (the “News Corp LTIP”).

 

PSU Personal Participation Schedule

Date of Award:

   [—]

Performance Period:

   [—]

Business Group:

   [—]

Vesting Date:

   [—]

Participant’s User ID #:

   [—]



--------------------------------------------------------------------------------

Target PSUs Awarded:   

[—], which was calculated as follows

 

a)      Your target payout, [—]% of your eligible salary as of [—], divided by

 

b)      The average NWSA closing price for the 20 trading days before [—], which
was $[—].

 

 

Actual Cash Value of NWSA Shares Awarded:    The actual cash value of NWSA
Shares awarded shall be between [—]% and [—]% of the Target PSUs Awarded, as
determined by the Compensation Committee of the News Corp Board of Directors or
its designees (the “Committee”), based on the achievement of the Performance
Objectives (herein defined).

 

The terms of the News Corp LTIP are incorporated herein by reference. All
capitalized terms that are not defined in this PSU Award Agreement have the
meaning set forth in the News Corp LTIP. By accepting this award of PSUs, you
agree to all of the terms and conditions described in this PSU Award Agreement
and in the News Corp LTIP, a copy of which is attached to this PSU Award
Agreement. You acknowledge that you have carefully reviewed the News Corp LTIP
and agree that the terms of the News Corp LTIP will control in the case of any
conflict between this PSU Award Agreement and the News Corp LTIP.

 

NEWS CORPORATION    Chase Carey

Deputy Chairman, President and Chief Operating Officer



--------------------------------------------------------------------------------

Award of Performance Stock
Units   

News Corp hereby awards you the target number of PSUs set forth in the PSU
Personal Participation Schedule, included herewith and forming part of this
agreement.

 

Subject to the terms and conditions set forth below, PSUs represent the
potential to receive, at the end of the applicable performance period, the cash
value of a number of NWSA Shares (the “PSU Program”).

 

The cash value of NWSA Shares that you receive, if any, will be fully vested and
immediately payable to you.

 

 

Conversion of Performance Stock Units   

Your PSUs will convert to the cash value of NWSA Shares on [—] after the end of
the three-year performance period ending [—] (the “Performance Period”) with the
cash value of NWSA Shares to be received, if any, determined by comparing News
Corp’s actual results with objectives set for the News Corp Named Executive
Officer PSU Program (based on News Corp’s audited consolidated financial
statements for the Performance Period) (the “Performance Objectives”).

 

The percentage to which each of the Performance Objectives has been achieved
corresponds to a payout multiplier. The overall payout multiplier for the
Performance Objectives will be based on that used to determine awards for the
News Corp Named Executive Officer PSU Program for the Performance Period.

 

The payout multipliers for each of the Performance Objectives are then averaged
(using pre-set weightings for each) to create one overall payout multiplier,
which is subject to an overall cap of [—]%. The overall payout multiplier is
then multiplied by the target number of PSUs to determine the corresponding
number of NWSA Shares for which you will be entitled to receive the cash value.

 

The Committee has set the Performance Objectives and the Committee, and the
management of the respective business groups, as appropriate, will determine the
achievement of the Performance Objectives based on the actual results at the end
of the Performance Period, and calculate the overall payout multiplier and the
conversion of the PSUs into the cash value of NWSA Shares.

 

In all events, the Committee’s determination(s) will be binding.

 

As soon as is reasonably practicable following [—], the cash value of NWSA
Shares payable with respect to the vested PSUs will be paid to you. Upon
settlement, your PSUs shall be extinguished and such PSUs will no longer be
considered to be held by you for any purpose.

 

 



--------------------------------------------------------------------------------

 

Withholding Taxes    You agree, as a condition of this award of PSUs, that any
applicable Federal, state, local or foreign tax or withholding payment that may
be due as a result of vesting and/or payment of your PSUs shall be satisfied by
News Corp or any Affiliate, as the case may be, withholding such amounts from
cash that would otherwise be paid to you under this PSU award.

 

 

Employment

with News Corp

  

Your eligibility to receive the cash value of NWSA Shares is subject to the
condition that you remain employed by News Corp from the date hereof through
[—], subject to the terms of your PSU Award Agreement and with the exceptions
set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during [—], you shall forfeit your PSU award and
neither you, nor your beneficiary or estate, shall be entitled to receive any
payment under your PSU Award Agreement.

 

In the event of a qualifying retirement or a qualifying disability, and if you
were employed beyond the last day of the first fiscal year of the applicable
Performance Period, you will receive the cash value of NWSA Shares on [—] after
the end of the relevant Performance Period based on the overall payout
multiplier for the Performance Objectives.

 

In the event of your death, and if you were employed beyond the last day of the
first fiscal year of the applicable Performance Period, your estate will receive
the cash value of NWSA Shares as soon as practicable, based on the projected
performance for the Performance Objectives (at the determination of News Corp)
for all PSU Program cycles with less than one year remaining in the Performance
Period, and based on target level performance otherwise.

 

In the event that your employment during the Performance Period transfers from
one business group, including corporate groups, which participates in the News
Corp PSU Program to another business group that also participates in the News
Corp PSU Program, you will remain eligible to receive payment under your PSU
Award Agreement. In such case, the overall payout multiplier will be based on
the weighted average payout multipliers for each relevant business group,
weighted for the time spent employed within each business group during the
Performance Period.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your PSU award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all PSU awards in the same manner.

 

 



--------------------------------------------------------------------------------

 

Leaves of Absence   

For purposes of this PSU Award Agreement, your Service does not terminate when
you go on a bona fide employee leave of absence that was approved by News Corp
or an Affiliate in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
News Corp LTIP.

 

 

Adjustments

to Business Group

and News Corp Actual Results

  

At the end of or during the Performance Period, as applicable, actual results
for business groups and News Corp may be adjusted at the sole discretion of the
Committee as it deems appropriate to:

 

•   Exclude the effect of extraordinary, unusual and/or non-recurring items,
discontinued operations, significant acquisitions, and accounting charges or
policy changes; and

 

•   Reflect such other facts as the Committee deems appropriate so as to reflect
the performance of the business group and not distort the calculation of the PSU
award.

 

Similar adjustments may instead be made to the Performance Objectives and payout
multipliers for the same reasons set out here.

 

All such determinations of the Committee shall be conclusive and binding on all
persons for all purposes.

 

 

No Vested Right

In Future Awards

  

Participant acknowledges and agrees (by receiving this PSU Award Agreement) that
the eligibility to receive PSUs under this PSU Award Agreement is made on a
fully discretionary basis by the Committee and that this PSU Award Agreement
does not lead to a vested right to receive any cash value of NWSA Shares, any
additional PSUs or other equity incentive awards in the future.

 

Further, the PSU award set forth in this PSU Award Agreement constitutes a
non-recurring benefit and the terms of this PSU Award Agreement are only
applicable to the PSU award distributed pursuant to this PSU Award Agreement.

 

 

Employment Agreements    This PSU Award Agreement shall not be applied or
interpreted in a manner which would decrease the rights held by, or the payments
owing to, you under any employment agreement with News Corp and, if there is any
conflict between the terms of such employment agreement and the terms hereof,
the employment agreement shall control.

 



--------------------------------------------------------------------------------

Confidentiality    You acknowledge that you have read and understand News Corp’s
policies on confidentiality as set forth in the News Corporation Standards of
Business Conduct and the News Corporation Insider Trading and Confidentiality
Policy (collectively, the “Confidentiality Policies”) and hereby agree that
during the course of your employment with News Corp and any time after your
employment with News Corp is terminated, you will continue to abide by the terms
of the Confidentiality Policies, including with respect to any materials or
information you receive in connection with your PSU award.

 

 

Retention and

Other Rights

  

This PSU Award Agreement does not give you the right to be retained or employed
by News Corp or any Affiliate in any capacity for any given period or upon any
specific terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to this PSU award as a result of
that termination or from the loss or diminution in value of such rights.

 

 

Stockholder

Rights

   You, your estate or heirs, do not have and will not have, any of the rights
of a stockholder of News Corp with respect to the PSUs granted to you pursuant
to this PSU Award Agreement.

 

 

PSU Award Transferability    Your PSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, whether by operation of law or
otherwise, nor may your PSUs be made subject to execution, attachment or similar
process.

 

 

Applicable Law

and Forum

  

This PSU Award Agreement will be interpreted and enforced under the laws of the
State of New York, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this PSU Award
Agreement to the substantive law of another jurisdiction.

 

By accepting this PSU award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this PSU Award Agreement, and you
expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

 

Severability    In the event that any provision of this PSU Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this PSU Award Agreement, and this PSU
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 



--------------------------------------------------------------------------------

Data Privacy   

News Corp may collect, hold, use and process personal data about you in order to
administer the News Corp LTIP. Such data includes, but is not limited to, the
information provided in this PSU Award Agreement and any changes thereto, other
appropriate personal and financial data about you, such as your tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp to facilitate the administration of the
News Corp LTIP.

 

By accepting this PSU award, you freely give unambiguous consent to News Corp to
collect, hold, use and process any such personal data for the purpose of
administering the News Corp LTIP. You also freely give unambiguous consent to
News Corp and other outside persons or entities designated by News Corp to
transfer any such personal data within and outside the country in which you work
or are employed, including, with respect to non-United States resident
participants, to the United States, a jurisdiction that may not offer data
protections considered adequate in your home country, in order to administer the
News Corp LTIP. Such personal data shall be treated consistent with the data
privacy policies of News Corp.

 

 

Consent to Electronic Delivery    News Corp may choose to deliver certain
statutory materials relating to the News Corp LTIP in electronic form. By
accepting this PSU award, you agree that News Corp may deliver the News Corp
LTIP, the News Corp LTIP prospectus and News Corp’s annual report to you in an
electronic format. If, at any time, you would prefer to receive paper copies of
these documents, as you are entitled to receive, News Corp would be pleased to
provide paper copies. Please contact News Corporation Equity Plan
Administration, 1211 Avenue of the Americas, New York, NY 10036 Attn: Equity
Plan Administration or send an email to EquityPlansGroup@newscorp.com to request
paper copies of these documents.

 

 

News Corp LTIP Materials    Copies of the News Corp LTIP, the News Corp LTIP
prospectus and Annual Report are available on the News Corp LTIP EquityNet
intranet website at https://EquityNet.newscorp.com.